FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                         UNITED STATES COURT OF APPEALS
                                                                       October 1, 2007
                                                       Elisabeth A. Shumaker
                                  TENTH CIRCUIT            Clerk of Court



 EUGENE WIDEMAN, JR.,

           Plaintiff-Appellant,
 v.                                                           No. 07-1152
 STATE OF COLORADO, FAMILY                       (D.C. No. 06-cv-01423-WDM-CBS)
 ENFORCEMENT SERVICES, and                                   (D. Colo.)
 PUEBLO COUNTY, COLORADO,

           Defendants-Appellants.




 EUGENE WIDEMAN, JR.,

           Plaintiff-Appellant,
 v.                                                           No. 07-1154
 AMELIA GARCIA, PUEBLO COUNTY,                    (D.C. No. 06-cv-2363-WDM-MEH)
 COLORADO, and CESAR CHAVEZ                                   (D. Colo.)
 ACADEMY,

           Defendants-Appellants.




                                  ORDER AND JUDGMENT *




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before BRISCOE, McKAY, and McCONNELL, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of these

appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are, therefore,

ordered submitted without oral argument.

       Plaintiff Eugene Wideman, Jr., appearing pro se, appeals from the district court’s

dismissal for lack of subject matter jurisdiction of two § 1983 actions that he filed. We

exercise jurisdiction over these appeals pursuant to 28 U.S.C. § 1291. In Appeal No. 07-

1152, we affirm the district court’s dismissal of the action, but remand with directions to

modify the judgment to indicate the dismissal is without prejudice. In Appeal No. 07-

1154, we affirm in part, reverse in part, and remand for further proceedings.

                                             I.

       Wideman and defendant Amelia Garcia are the parents of a minor child, referred to

by Wideman in his pleadings as “CG-W.” According to the allegations in Wideman’s

two complaints, he and Garcia have had a long-running battle in Colorado state court over

the care and custody of CG-W. In his two § 1983 complaints, Wideman asserted a host

of complaints regarding the Colorado state courts’ resolution of this dispute. For

example, Wideman alleged that the state trial court lacked jurisdiction over he and Garcia

because they had never been married, altered his parental rights on the basis of

insufficient and/or false evidence, and was biased against him because of his gender and



                                             2
race. Wideman further complained that he had attempted to bring these matters to the

attention of the Colorado Court of Appeals (CCA), but that the CCA rejected his claims

and “treated him with the same disrespect that [the] lower court did.” ROA, No. 07-1152,

Vol. I, Doc. 1 at 5. Wideman’s two § 1983 complaints sought damages against the

various defendants named therein, and also requested relief in the form of an order

restoring his parental rights and directing that all child support payments he had made to

Garcia be returned to him.

       The district court, ruling on motions filed by defendants and at the

recommendation of the magistrate judge, dismissed both actions for lack of subject matter

jurisdiction. In the first action (Appeal No. 07-1152; District Court Case No. 06-cv-

01423-WDM-CBS), the district court dismissed the action with prejudice. In the second

action (Appeal No. 07-1154; District Court Case No. 06-cv-2363-WDM-MEH), the

district court dismissed the action without prejudice. Wideman now appeals those

rulings.

                                             II.

       We review de novo the dismissal of a complaint for lack of subject matter

jurisdiction. Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir. 2006). “We may affirm

the district court’s dismissal on any basis supported by the record and the law.” Weaver

v. United States, 98 F.3d 518, 519 (10th Cir. 1996).

       After reviewing the records on appeal, we conclude that most of the claims

asserted in Wideman’s two complaints are subject to dismissal for lack of subject matter

                                             3
jurisdiction under the Rooker-Feldman doctrine. See Dist. of Columbia Ct. of Appeals v.

Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). That

doctrine “prevents the lower federal courts from exercising jurisdiction over cases

brought by state-court losers challenging state-court judgments rendered before the

district court proceedings commenced.” Lance v. Dennis, 546 U.S. 459, 460 (2006) (per

curiam; internal quotations omitted). It also bars any “action in federal court that alleges

an injury ‘inextricably intertwined’ with a state court decision, such that success in the

federal court would require overturning the state court decision . . . .” Epps v. Creditnet,

Inc., 320 F.3d 756, 758-59 (7th Cir. 2003) (collecting cases). In this case, it is apparent

that the majority of Wideman’s claims are little more than thinly disguised efforts to

overturn, or at least call into question the validity of, the rulings entered against him by

the Colorado state courts. Therefore, those claims are subject to dismissal for lack of

subject matter jurisdiction under the Rooker-Feldman doctrine.

       We further conclude that, to the extent Wideman’s complaints assert claims that

involve matters still pending in Colorado state court, those claims are subject to dismissal

pursuant to the Younger abstention doctrine.1 See Younger v. Harris, 401 U.S. 37 (1971).

That doctrine “requires a federal court to abstain from hearing a case where . . . (1) state



       1
         For example, Wideman alleges that the Colorado state courts have, to date, failed
to require paternity testing to be performed, and, in his second claim for relief in the
complaint that underlies Appeal No. 07-1152, asks “[t]hat any Paternity test required at
this point be under the supervision of the Federal Courts because of the parties involved
in this matter on the State level cannot be trusted with any testing.” ROA, Appeal No.
07-1152, Vol. I, Doc. 1 at 7.

                                               4
judicial proceedings are ongoing; (2) [that] implicate an important state interest; and (3)

the state proceedings offer an adequate opportunity to litigate federal constitutional

issues.” Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th Cir. 2003).

Those requirements are clearly satisfied here. To begin with, Wideman asserts that the

custody proceedings in Colorado state court remain ongoing. Further, it is beyond

dispute that such proceedings implicate important state interests. See Hunt v. Lamb, 427

F.3d 725, 727 (10th Cir. 2005) (“It is well-established that federal courts lack jurisdiction

over the whole subject of the domestic relations of husband and wife, and parent and

child.”). Lastly, it is clear that the Colorado state court proceedings offer Wideman an

adequate opportunity to litigate any federal constitutional issues that may arise; indeed,

Wideman concedes in his pleadings that he has previously raised such issues in the

Colorado state proceedings.

       The only claim in either complaint that does not readily fall into one of the two

categories discussed above is Wideman’s claim, asserted in Appeal No. 07-1154 (District

Court Case No. 06-cv-2363-WDM-MEH) that defendant Cesar Chavez Academy, a

public charter school in Pueblo, Colorado, violated his constitutional rights by denying

him equal access to CG-W’s school records. ROA, Appeal No. 07-1154, Vol. I, Doc. 1 at

5. There is no indication in the record that this claim is part of the underlying state court

proceedings and, on its face, this claim appears to involve a matter of federal law that the

district court is empowered to review under the federal question statute, 28 U.S.C. §

1331. Thus, we reverse the district court’s dismissal of this claim and remand to the

                                              5
district court for further proceedings on this claim.2

       As a final matter, we conclude it is necessary to remand Appeal No. 07-1152

(District Court Case No. 06-cv-01423-WDM-CBS) in order to allow the district court to

modify the dismissal to be without prejudice. Because dismissals based upon the Rooker-

Feldman and Younger abstention doctrines are jurisdictional, they should be entered

without prejudice. Brereton v. Bountiful City Corp., 434 F.3d 1213, 1214 (10th Cir.

2006) (“A longstanding line of cases from this circuit holds that where the district court

dismisses an action for lack of jurisdiction, as it did here, the dismissal must be without

prejudice.”).

       In Appeal No. 07-1152 (District Court Case No. 06-cv-01423-WDM-CBS), we

AFFIRM the district court’s dismissal of the action, but REMAND the case to the district

court with directions to modify the judgment to indicate the dismissal is without

prejudice. In Appeal No. 07-1154 (District Court Case No. 06-cv-2363-WDM-MEH), we




       2
         The magistrate judge and district court, in addressing the Academy’s motion to
dismiss, noted that Wideman had failed to effect proper service of his complaint on
Academy. Although the magistrate judge noted that “courts [generally] allow a plaintiff
the opportunity to cure defects in service of process, rather than dismissing the
complaint,” he concluded that such relief was not appropriate here because, in his view,
the district court lacked subject matter jurisdiction over the entire action. ROA, Appeal
No. 07-1154, Vol. I, Doc. 13 at 4. In turn, the district court likewise dismissed the entire
action for lack of subject matter jurisdiction.

                                              6
AFFIRM in part, REVERSE in part, and REMAND for further proceedings.




                                           Entered for the Court


                                           Mary Beck Briscoe
                                           Circuit Judge




                                       7